DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Status of Previous Duplicate Claim Warning
The previous duplicate claim warning regarding claim 34 as being a duplicate of claim 33 is moot in view of canceled status of the claims.

Status of Previous Claim Objections
The previous objections to claims 1, 24, and 25 are withdrawn in view of the amendments to the claims.
The previous objections to claims 33-36 are moot in view of the canceled status of the claims. 

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1-5, 7-12, 24, and 25 under 35 U.S.C. § 112(a) are withdrawn in view of the amendments to claims 1, 24, and 25. 
The previous rejections of claims 6, 13, 26, 35, and 36 under 35 U.S.C. § 112(a) are moot in view of the canceled status of the claims.
The previous rejections of claims 1-5, 7-12, 24, 25, and 27-32 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 1 and 27. 
The previous rejections of claims 6, 13, 26, and 33-37 under 35 U.S.C. § 112(b) are moot in view of the canceled status of the claims.
The previous rejection of claim 37 under 35 U.S.C. § 112(d) is moot in view of the canceled status of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107527702 (A) to Xu et al. (“Xu”) (abstract and computer-generated translation) in view of US 2003/0062811 (A1) to Peker et al. (“Peker”).
Regarding claims 27 and 28, Xu teaches an iron-based amorphous alloy powder used to make a coating.  Page 2, seventh paragraph.  The composition of the alloy includes the following elements (abstract; claim 1):




Element
Claim 27 (wt.%)
CN 107527702 A (wt.%)
B
> 0 to about 5
1 - 4
C
> 0 to about 2
0 - 4
Si
> 0 to about 2
0 - 2
Mn
> 0 to about 5
1 - 5
Mo
> 0 to about 20
10 - 20
W
> 0 to about 10
2 - 8
C+B
about 2 to about 10
1 - 8
Mo/(Mn+W+Si)
about 1 to 2
about 1.7 (using midpt of each range)
Fe
balance
base


There is no mention in Xu of tungsten carbide being present in this amorphous alloy.
Xu is silent as to the wear resistance value as compared to tungsten carbide (WC) measured in ASTM G65.  However, Xu discloses a wear test weight loss result of 0.0009 g (0.9 mg) for one of its embodiments.  Page 4, fourth full paragraph – Example 1.  The instant specification shows a WC-containing alloy having a weight loss of 85 mg and the inventive alloys having a weight loss of 85 mg or 55 mg.  Para. [00140].  Since the wear test of Xu shows an example possessing a weight loss of 0.9 mg during a wear test, Xu’s alloys have a wear resistance better than that of WC-containing material.
Additionally, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the amorphous structure of Xu is identical to the claimed amorphous structure.  Additionally, the chemical composition of the amorphous alloy of Xu falls within the claimed ranges.  Thus, any claimed properties, such as wear resistance, would also be expected to occur in the prior art.
Xu is silent as to a specific density or range of densities of the amorphous alloy.  
Peker, directed to amorphous alloys for electronic hardware, teaches that a density of about 8.5 g/cc or less should be chosen because it provides a high strength to weight ratio.  Para. [0073].  Fe-based amorphous alloys are generally 6.5-8.5 g/cc, which makes them attractive for high-wear applications.  Para. [0084].  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the proportions of elements in the alloy of Xu so that they are present in amounts that produce an alloy having a density between about 6.5 g/cc and about 8.5 g/cc because the resulting alloy would have high strength and wear.
Regarding claim 29, Xu shows an image of the coating at Fig. 3(a), and no cracks are seen.
Regarding claim 32, Xu teaches that the amorphous alloy may contain Cr in addition to B, C, Si, Mn, Mo, W, and Fe.  Abstract; claim 1; page 1.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Peker, as applied to claim 27 above, alone, or further in view of AAPA.
Regarding claims 30 and 31, Xu is silent regarding shrinkage.  However, Peker teaches that the solidification shrinkage of bulk amorphous alloys is much less than the solidification shrinkage of conventional metals.  Para. [0079].  This is due to the fact that bulk amorphous alloys do not accumulate significant stress down to below their glass transition temperature.  Para. [0079].  Figure 13 shows solidification shrinkage under 1%.  Therefore, the glassy (amorphous) alloys of Xu would be expected to have low shrinkage due to their amorphous state.
Alternatively, AAPA (specification) states that shrinkage in crystalline metals typically around 5% and is less than 0.5% in amorphous materials.  Para. [00105].  Therefore, Xu’s alloys would be expected to possess low shrinkage, such as less than 0.5%, due to the fact that the alloys are not crystalline.

Claims 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106868496 (A) to Lei et al. (“Lei”) (abstract and computer-generated translation are attached) in view of Peker, with evidence from Mohammed et al., “Wear resistance of 304 austenitic stainless-steel friction welded joints,” Journal of University of Duhok, Vol. 23, No. 1 (Pure and Eng. Sciences), 2020, pp. 191-198 (“Mohammed”).
Regarding claims 27 and 28, Lei teaches an iron-based amorphous alloy coating.  Abstracts; page 1, seventh paragraph.  The composition of the alloy includes the following elements (abstract; claim 1; pages 1-2, bridging paragraph):
Element
Claim 27 (wt.%)
CN 106868496 A (wt.%)
B
> 0 to about 5
2.8 - 4.1
C
> 0 to about 2
0.7 - 1.1
Si
> 0 to about 2
1.0 - 1.5
Mn
> 0 to about 5
1.8 - 2.2
Mo
> 0 to about 20
12.9 - 15.8
W
> 0 to about 10
5.0 - 6.2
C+B
about 2 to about 10
3.5 - 5.2
Mo/(Mn+W+Si)
about 1 to 2
about 1.6 (using midpt of each range)
Fe
balance
balance


There is no mention in Lei of tungsten carbide being present in this amorphous alloy.
Lei is silent as to the wear resistance value as compared to tungsten carbide (WC) measured in ASTM G65.  However, Lei teaches that the wear of the amorphous coating was about one quarter of the 304L stainless steel in one embodiment.  Page 3, tenth paragraph – Example 1.  The wear rate of an as-received 304 stainless steel is 181 mg, 213 mg, or 296 mg depending on sliding distance (p. 196 – Fig. 7), with one quarter being about 45 mg, 53 mg, and 74 mg, respectively.  The instant specification shows a WC-containing alloy having a weight loss of 85 mg and the inventive alloys having a weight loss of 85 mg or 55 mg.  Para. [00140].  Since the wear test of Lei shows an example possessing one quarter of 304L stainless steel corresponding to 45 mg, 53 mg, or 74 mg depending on sliding distance, Lei’s alloys have a wear resistance better than that of WC-containing material.
Additionally, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the amorphous structure of Lei is identical to the claimed amorphous structure.  Additionally, the chemical composition of the amorphous alloy of Lei falls within the claimed ranges.  Thus, any claimed properties, such as wear resistance, would also be expected to occur in the prior art.
Lei is silent as to a specific density or range of densities of the amorphous alloy.  
Peker, directed to amorphous alloys for electronic hardware, teaches that a density of about 8.5 g/cc or less should be chosen because it provides a high strength to weight ratio.  Para. [0073].  Fe-based amorphous alloys are generally 6.5-8.5 g/cc, which makes them attractive for high-wear applications.  Para. [0084].  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the proportions of elements in the alloy of Lei so that they are present in amounts that produce an alloy having a density between about 6.5 g/cc and about 8.5 g/cc because the resulting alloy would have high strength and wear.
Regarding claim 29, Lei teaches that there are no cracks in the coatings.  Abstract; claim 2; page 1, fifth paragraph.
Regarding claim 32, Lei teaches that the amorphous alloy may contain Cr in addition to B, C, Si, Mn, Mo, W, and Fe.  Abstract; claim 1; pages 1-2, bridging paragraph.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Peker, with evidence from Mohammed, as applied to claim 27 above, alone, or further in view of AAPA.
Regarding claims 30 and 31, Lei is silent regarding shrinkage.  However, Peker teaches that the solidification shrinkage of bulk amorphous alloys is much less than the solidification shrinkage of conventional metals.  Para. [0079].  This is due to the fact that bulk amorphous alloys do not accumulate significant stress down to below their glass transition temperature.  Para. [0079].  Figure 13 shows solidification shrinkage under 1%.  Therefore, the glassy (amorphous) alloys of Lei would be expected to have low shrinkage due to their amorphous state.
Alternatively, AAPA (specification) states that shrinkage in crystalline metals typically around 5% and is less than 0.5% in amorphous materials.  Para. [00105].  Therefore, Lei’s alloys would be expected to possess low shrinkage, such as less than 0.5%, due to the fact that the alloys are not crystalline.

Allowable Subject Matter
Claims 1-5, 7-12, 24, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record do not teach an amorphous alloy composition or coating thereof having the alloying element proportions as claimed.

Declaration under 37 CFR § 1.132
The declaration under 37 CFR 1.132 filed 08/11/2022 is sufficient to overcome the rejections of claims 1-5, 7-12, 24, and 25 based upon 35 U.S.C. § 112(b).  
At pages 4 and 5, the declaration notes non-patent literature document to Banu et al. that shows that the formula for NiCrFeSiBC, the individual alloying components measured in weight percent.  In addition, the instant specification’s use of weight percent to describe the composition of the coating versus atomic percent to describe the amorphous alloy is persuasive.  Therefore, the rejection of claims 1-5, 7-12, 24, and 25 for NiCrFeSiBC-WC for being indefinite for lacking units, now currently amended to specify weight percent, is withdrawn in view of the amendments to the claim and the comments in the declaration.
The declaration refers to non-patent literature document to Singh et al. as noting that weight percent of the coating would be known to persons of ordinary skill in the prior art.  The Examiner notes that Singh et al. has a publication date of 2020, which post-dates the filing date of the instant application, and is therefore not indicative of the state of the art prior to the instant invention at the time of filing.

Response to Arguments
Applicant’s arguments with respect to Chou (US 2017/0159156 (A1)), Xu, and Farmer have been considered, but they are moot because these references are not applied to reject claim 1.

Pertinent Prior Art
The prior art is made of record and considered pertinent to applicant's disclosure.
CN 107794484 (A) to Zhang et al. discloses an amorphous alloy coating containing Fe (40-65 mass %), Cr (13-25), Mn (0-5), Mo (10-30), W (0-8), Si (0-4), C (0-4), and B (1-4).  Claim 1.  The wear is 0.0009 g (page 3, Example 1, last paragraph) and has a low porosity of 1% or less (page 2, middle of page).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 5, 2022